NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

MICHAEL LENOIR SMITH,                            No. 13-16947

              Plaintiff - Appellant,             D.C. No. 1:07-cv-01547-SRB

  v.
                                                 MEMORANDUM*
YATES, Warden; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Susan R. Bolton, District Judge, Presiding

                           Submitted February 19, 2014**


Before: LEAVY, TASHIMA and GRABER, Circuit Judges.

       Michael Lenoir Smith appeals pro se the district court’s denial of his request

for preliminary injunctive relief against defendant prison officials. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Res. Def. Council Inc., 555 U.S. 7, 24 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l, 686

F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

      AFFIRMED.




                                                                                        2